UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6972



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM BLOHM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-86-1184)


Submitted:   January 30, 2003             Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Blohm, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Blohm appeals the district court’s order denying his

“Motion for Compassionate Release.”               Our review of the record

discloses     no   reversible   error       and   no   abuse   of    discretion.

Accordingly, we affirm. We dispense with oral argument because the

facts   and   legal    contentions   are     adequately    presented       in   the

materials     before   the   court   and     argument    would      not   aid   the

decisional process.




                                                                          AFFIRMED




                                        2